Order filed November 20, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-01030-CV
                                   ____________

                    IN RE BARRY DWAYNE MINNFEE, Relator


                       On Appeal from the 400th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 07-DCV-158888


                                        ORDER

       On November 13, 2012, relator, Barry Dwayne Minnfee, filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
Barry Dwayne Minnfee has been declared a vexatious litigant and is therefore subject to
the pre-filing order under section 11.101 of the Texas Civil Practice and Remedies Code.
Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103 (West Supp. 2012).

       Under section 11.103(a), the clerk of this court may not file an original proceeding
presented by a vexatious litigant subject to a pre-filing order under section 11.101 unless
the litigant obtains an order from the local administrative judge permitting the filing.
Tex. Civ. Prac. & Rem. Code Ann. § 11.103(a) & (d) (West Supp. 2012). This court will
therefore consider dismissal of this appeal unless Barry Dwayne Minnfee, within 10 days
of the date of this order, shows that he has obtained an order from the local administrative
judge permitting the filing of this original proceeding. See Tex. Civ. Prac. & Rem. Code
Ann. § 11.103(a) (West Supp. 2012).



                                      PER CURIAM